Citation Nr: 1517394	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an extra-schedular rating for a right ankle disability. 

2.  Entitlement to service connection for a neck disability.
 
3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for headaches.
 
5.  Entitlement to service connection for a right shoulder disability.
 
6.  Entitlement to service connection for a left shoulder disability.
 
7.  Entitlement to service connection for a right hip disability.
 
8.  Entitlement to service connection for a left hip disability.
 
9.  Entitlement to service connection for a right knee disability.
 
10.  Entitlement to service connection for a left knee disability.
 
11.  Entitlement to service connection for a left ankle disability.
 
12. Entitlement to an increased rating for paroxysmal atrial fibrillation, to include dizziness, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board granted the Veteran an initial schedular rating of 20 percent for his right ankle disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a joint motion of the parties (the appellant and Secretary of VA) to for a partial vacate of the May 2014 Board decision and remanded the case to the Board for readjudication consistent with the content of the motion.  

The issues of an increased rating for a heart disability and service connection for neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disabilities were previously addressed in a May 2014 Board remand.  As the RO has not yet completed the requested development, claims 2 through 12 will not be further addressed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, at his November 2012 Board hearing, the Veteran indicated that a grant of a 20 percent evaluation for his right ankle disability would satisfy his appeal.  As such, the Veteran limited his appeal to a 20 percent schedular rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the May 2014 Board decision, an initial schedular disability rating of 20 percent for the right ankle disability was awarded.  The Board also determined that referral for an extraschedular evaluation was not warranted because the Veteran's right ankle disability was contemplated by the rating criteria.  

In the March 2015 joint motion, the parties agreed that the Board failed to adequately address all of the Veteran's manifestations of his right ankle disability, including instability and bucking.  

Therefore, the Board finds a remand is required so the RO may determine whether to refer the Veteran's right ankle disability claim for consideration of a collective extraschedular rating because of the potential compounding effects between the Veteran's right ankle disability, as well as his numerous other pending claims.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board cannot adjudicate this issue in the first instance.

Finally, on remand, records of VA treatment relevant to this claim should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his right ankle disability.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associate any pertinent and outstanding VA medical records with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  Then, the RO must specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




